UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


KARL T. HOYLE,                          
                 Plaintiff-Appellant,
                 v.
NATIONAL CREDIT UNION
ADMINISTRATION; YOLANDA TOWNSEND
WHEAT; DENNIS DOLLAR,                            No. 00-2085
Individually and in their official
capacities as Members of the Board;
WILLIAM E. REUKAUF, Individually
and in his official capacity as
Acting Special Counsel,
               Defendants-Appellees.
                                        
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                           (CA-00-865)

                      Submitted: March 13, 2001

                       Decided: April 25, 2001

     Before WILKINS, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James J. Butera, Dennis M. Hart, BUTERA & ANDREWS, Washing-
ton, D.C., for Appellant. Helen F. Fahey, United States Attorney,
2              HOYLE v. NATIONAL CREDIT UNION ADMIN.
Rachel C. Ballow, Assistant United States Attorney, Alexandria, Vir-
ginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Karl T. Hoyle appeals the district court’s order granting the Appel-
lees’ motion to dismiss under Fed. R. Civ. P. 12(b)(6). Hoyle was a
schedule C federal employee who served as Executive Director at the
National Credit Union Administration ("NCUA"). Hoyle was termi-
nated by the NCUA Board of Directors ("the Board"), which voted
two to one to terminate Hoyle’s employment based on his responsibil-
ity for illegal employment practices. The dissenting vote was offered
by Board Chairman Norman E. D’Amours. Hoyle asserts only
D’Amours held the power to terminate his employment.

   Because the district court considered materials outside the parties’
pleadings, we construe its action in granting Appellees’ motion as
granting summary judgment. See Fed. R. App. P. 12(b). In reviewing
an appeal from a district court’s grant of summary judgment, this
court conducts a review de novo, assessing whether there is a genuine
question of material fact, drawing all factual contentions and justifi-
able inferences to favor the nonmovant. See, e.g., Brinkley v. Harbour
Recreation Club, 180 F.3d 598, 606 (4th Cir. 1999). A district court’s
dismissal of a plaintiff’s action for failure to state a claim is also
reviewed de novo, construing factual allegations in the light most
favorable to the plaintiff, and is appropriate where "no relief could be
granted under any set of facts that could be proved consistent with the
allegations." Randall v. United States, 95 F.3d 339, 343 (4th Cir.
1996) (quoting Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).

   We conclude the district court correctly determined that Hoyle
failed to state a wrongful termination claim. The Board’s powers are
              HOYLE v. NATIONAL CREDIT UNION ADMIN.                 3
established by the Federal Credit Union Act, 12 U.S.C. §§ 1751-1766
(1994) ("the Act"). Under the Act, the Board, not the Chairman, is the
head of the NCUA. The Board has power over all executive func-
tions. 12 U.S.C. § 1766(d). The NCUA Chairman acts as the Board’s
spokesperson and representative. 12 U.S.C. § 1752(e). The Board, as
head of the NCUA, has authority to appoint and terminate employees.
12 U.S.C. § 1766(i); In re Hennen, 38 U.S. (13 Pet.) 230, 259 (1839).

   Since the Act provided clear authority for the Board to terminate
Hoyle’s employment, Hoyle’s claim of wrongful termination fails
even when the factual allegations are construed in the light most
favorable to him. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                         AFFIRMED